[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 07-14240                    March 26, 2008
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                  D. C. Docket No. 07-00169-CR-T-30-TGW

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JIMMIE DORSEY,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 26, 2008)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Alec Fitzgerald Hall, appointed counsel for Jimmie Dorsey, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent review of the entire record reveals no

arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and

Dorsey’s convictions and sentence are AFFIRMED.




                                          2